          Case 3:19-cv-00064-DB Document 12 Filed 07/23/19 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 STEVEN HIRSCH                                   STIPULATION OF SETTLEMENT
                                                 DISMISSAL OF CIVIL ACTION
                           Plaintiff,            WITH PREJUDICE (FRCP
                                                 41(a)(1)(A)(i))
               v.
                                                 Case No.: 3:19-cv-64-DB
 NPG OF TEXAS, L.P.

                           Defendant.


       IT IS HEREBY STIPULATED by Plaintiff Steven Hirsch and Defendant NPG of Texas,

L.P. that the case has been settled and that the above case should be dismissed with

prejudice with each side to bear its own costs and attorney’s fees.


 /s/Richard Liebowitz                            /s/Laura Prather
 Richard P. Liebowitz                            Laura Prather
 Liebowitz Law Firm, PLLC                        Haynes Boone, LLP
 11 Sunrise Plaza, Suite 305                     600 Congress Avenue
 Valley Stream, NY 11580                         Austin, Texas 78701
 Tel: (516) 233-1660                             Tele: 512-867-8476
 RL@LiebowitzLawFirm.com                         Laura.Prather@HaynesBoone.c
                                                 om
 Dated: July 23, 2019

 Attorneys for Plaintiff Steven Hirsch           Attorneys for Defendant
                                                 NPG of Texas, L.P.
